Citation Nr: 0419123	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.  He died in February 2002.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

The veteran died in February 2002, at the age of 55.  The 
certificate of death lists pneumonia as the immediate cause 
of the veteran's death.  No other information is given to 
specify conditions leading to the immediate cause, or other 
significant conditions contributing to death.  An autopsy was 
not performed.  At the time of his death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 50 percent disabling; shell fragment wound of the abdomen, 
Muscle Group XIX, evaluated as 30 percent disabling; shell 
fragment wound of the right forearm, Muscle Group VIII, 
evaluated as 10 percent disabling; shell fragment wound of 
the right knee, evaluated as 10 percent disabling; shell 
fragment wound of the right face, evaluated as 10 percent 
disabling; and multiple superficial shell fragment wounds of 
both legs, evaluated at a noncompensable level.

The appellant maintains that the veteran's multiple service-
connected disabilities, to include exposure to herbicides, 
contributed substantially or materially to cause the 
veteran's death.  She maintains in part that the veteran's 
exposure to Agent Orange while in Vietnam weakened his lungs, 
causing lung problems leading to his pneumonia.  She also 
maintains that the veteran's PTSD caused him to have multiple 
illnesses.

Service medical records include a summary report of 
hospitalization from March to April 1966.  That report shows 
that in February 1966 the veteran sustained multiple shrapnel 
wounds and shortly after that he underwent a laparotomy which 
revealed perforation of the ileum.  Six inches of the ileum 
was resected and the abdomen was closed at that time.  The 
summary report shows that the veteran had received shrapnel 
wounds also involving the right forearm, right and left 
posterior thighs.  Regarding the abdomen, the final diagnosis 
was missile wound of abdomen with perforation of ileum, 
status postoperative laparotomy.  Subsequently no indications 
of problems associated with that resection are shown in 
service.

During VA hospitalization in January and February 1969, on 
examination the treating physician reported findings of a 
well-healed right paramedian scar, site of previous 
exploration for shrapnel wound of the abdomen, and no hernia.

In a May 1969 rating decision, the RO granted service 
connection for a shell fragment wound of the abdomen, 
involving Muscle Group XIX, and assigned a 30 percent 
evaluation under criteria for rating muscle injuries.  

Subsequently, there are various VA medical records reflecting 
treatment in the 1990's through March 2002 for different 
medical conditions and disorders.  These records include 
gastrointestinal related complaints, including abdominal 
pain, change in bowel habits, chronic diarrhea, loss of 
weight, and black stools.   

In October 2001, the veteran was hospitalized for an 
accidental overdose of morphine, which had been prescribed 
for chronic pain.  The report of that hospitalization 
contains diagnoses including iron deficiency anemia and 
malnutrition, which were treated.  Diagnoses not treated 
included gastroesophageal reflux disease, Barrett's, status 
post abdominal surgery, and chronic abdominal pain.  A VA 
consultation note in October 2001 contains a past medical 
history including intestinal obstruction - three years, and 
chronic abdominal pain of unknown origin.  At that time, 
stool was guaiac positive.

VA hospital records at the time of the veteran's death in 
March 2002, show that he had reported weight loss of thirty 
pounds in the last four months in spite of good oral intake, 
although he had decreased appetite.  These records contain 
diagnoses including iron deficiency anemia and chronic 
abdominal pain. 
   
The Board may consider only independent medical evidence to 
support our findings, and must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Clearly, this matter involves a medical question, 
and the Board is not permitted to draw inferences as to 
medical causation or etiology without a solid foundation in 
the record.  See Colvin, supra.

Given the provisions of the VCAA, the Board believes the 
appellant's appeal should be remanded to the RO for 
additional development as outlined below.  In this respect, 
the Board believes the claims file should be referred to a VA 
physician, who should conduct a thorough review of the file 
and render an opinion as to whether there is a nexus between 
any service-connected disability and the cause of death.  In 
particular, an opinion is needed as to whether there is any 
association between the veteran's inservice missile wound of 
the abdomen with perforation of ileum, status post operative 
laparotomy and resection, and the cause of his death.

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate her claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington, DC for the 
following:

1.  The RO should request the appellant 
to "provide any evidence in [her] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  The claimant 
should also be asked to identify any 
additional medical records, VA or 
private, which may be pertinent to her 
claim but not yet been associated with 
the claims folder, particularly any 
associated with any treating physicians 
dated proximate to the time of the 
veteran's death.

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the veteran received for his 
service-connected disorders, which have 
not been previously submitted and 
covering the period since service, 
including from sources identified by the 
appellant.  Thereafter, any additional 
medical evidence submitted or obtained 
should be associated with the claims 
folder.

3.  The RO should then refer the 
veteran's claims file, to include this 
Remand, to an appropriate medical doctor 
who is qualified to render an opinion 
with respect to the medical question on 
remand.  The claims folder should be made 
available to the physician for review and 
that physician is requested to review the 
evidence of record, including the 
veteran's service medical records.  The 
physician should acknowledge such review 
in the opinion.  

After reviewing the available medical 
records and based upon an assessment of 
the entire record, the physician should 
render an opinion specifically addressing 
the following questions: (1) Is it at 
least as likely as not (probability of 50 
percent or better) that an etiological 
relationship exists between the veteran's 
inservice missile wound of the abdomen 
with perforation of ileum, status post 
operative laparotomy and resection, and 
any gastrointestinal pathology present at 
the time of his death;   (2)  If such a 
relationship is found, then is it at 
least as likely as not (probability of 50 
percent or better) that the cited 
gastrointestinal pathology either caused 
or contributed substantially or 
materially to the cause of the veteran's 
death, to include whether the 
debilitating effects of that 
gastrointestinal pathology rendered the 
veteran less capable of resisting the 
effects of other diseases; and (3) Is it 
at least as likely as not (probability of 
50 percent or better) that any of the 
veteran's service-connected disabilities 
either caused or contributed 
substantially or materially to the cause 
of the veteran's death.

The service-connected disabilities were:
PTSD-50 percent
Shell fragment wound (SFW) of 
abdomen, 
Muscle Group (MG) XIX-30 
percent
SFW right forearm MG VIII-10 
percent
SFW right knee-10 percent
SFW face-10 percent
Multiple superficial SFWs, legs-0 
percent
Combined rating-80 percent

A rationale should be provided for all 
opinions expressed.  If the physician is 
unable to give an opinion with respect to 
the questions presented, an explanation 
at to why should be provided.

4.  The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for cause of death and 
entitlement to DEA benefits.  If a 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case, to include all 
pertinent law and regulations, and given 
the opportunity to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits since the 
June 2002 statement of the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


